DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bornzin et al. (US 2011/0125206) in view of Perschbacher et al. (US 2017/0290550).

Bornzin et al. discloses:

1. A system (e.g., via the disclosed implantable stimulation device 10), comprising: a signal receiver circuit (e.g., via the disclosed sensing module) configured to receive cardiac electrical information and premature ventricular contraction (PVC) information of a subject (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; and an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event detector 63) configured to: detect, using the received cardiac electrical information, atrial fibrillation (AF) of the subject; and adjust the AF detection using the received PVC information (e.g., via step 324 and 325 where AF is identified based on the ‘sufficient P-wave confirmation) {e.g., [0031], [0049], [0066], [0071]-[0074] & (Fig 5)}.

2. The system of claim 1, wherein the assessment circuit is configured to determine a PVC state of the subject using the received PVC information using the determined PVC state {e.g., [0066], [0071]-[0074] & (Fig 2)}.

3. The system of claim 2, wherein the assessment circuit is configured to detect a PVC event using the received PVC information and to count detected PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g.,[0046], [0049]-[0050] & (Figs 3 & 5)}.

4. The system of claim 3, wherein the assessment circuit is configured to determine the PVC state of the subject and to adjust the AF detection using the count of PVC events in the first detection window {(e.g.,  at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

5. The system of claim 3, wherein the received PVC information comprises an indication of a detected PVC event {(e.g., at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

6. The system of claim 3, wherein, if the PVC event count is below a first threshold, the assessment circuit is configured to determine a low-PVC state, and the system is configured to detect AF of the subject using a low-PVC burden mode, and wherein, if the PVC event count meets or exceeds the first threshold, the medial-device system is configured to determine a high-PVC state, and the system is configured to detect AF of the subject using a high-PVC burden mode (e.g., [0067]-[0074]).

7. The system of claim 6, wherein the assessment circuit is configured to detect AF in the first detection window using the received cardiac electrical information in the first detection window, wherein, to adjust the AF detection in the high-PVC burden mode, the assessment circuit is configured to remove detected PVC events from the first detection window (e.g., at step 328) (e.g., [0067]-[0074]).

8. The system of claim 7, wherein, to adjust the AF detection in the high-PVC burden mode, the assessment circuit is configured to remove detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window (e.g., [0067]-[0074]).

9. The system of claim 3, wherein, if the PVC event count is below a first threshold, the assessment circuit is configured to determine a low-PVC state, and the assessment circuit is configured to detect AF of the subject using a low-PVC burden mode, wherein, if the PVC event count meets or exceeds the first threshold, but is below a second threshold higher than the first threshold, the medial-device system is configured to determine a high-PVC state, and the assessment is configured to detect AF of the subject using a high-PVC burden mode, and wherein, if the PVC event count meets or exceeds the second threshold, the system is configured to suspend AF detection (e.g., [0067]-[0074]).

10. The system of claim 1, wherein the assessment circuit is configured to control storage of received cardiac electrical information using the received PVC information (e.g., [0064]-[0065] & [0074]).

11. A method (e.g., element 300), comprising: receiving cardiac electrical information and premature ventricular contraction (PVC) information of a subject using a signal receiver circuit (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; detecting, using an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event detector 63) and the received cardiac electrical information, atrial fibrillation (AF) of the subject; and adjusting, using the assessment circuit, AF detection using the received PVC information (e.g., via step 324 and 325 where AF is identified based on the ‘sufficient P-wave confirmation) {e.g., [0031], [0049], [0066], [0071]-[0074] & (Fig 5)}.

12. The method of claim 11, comprising: determining, using the assessment circuit, a PVC state of the subject using a count of PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g., [0046], [0049]-[0050] & (Figs 3 & 5)}.

13. The method of claim 11, comprising: detecting, using the assessment circuit, a PVC event using the received PVC information; counting, using the assessment circuit, detected PVC events in a first detection window; and determining, using the assessment circuit, a PVC state of the subject using the count of PVC events in the first detection window, wherein adjusting AF detection comprises using the determined PVC state {(e.g., at step 320). {e.g., [0046], [0071]-[0074 & (Figs 3 & 5)}.

14. The method of claim 13, wherein determining the PVC state of the subject comprises determining: a low-PVC state if the PVC event count is below a first threshold; and a high-PVC state if the PVC event count meets or exceeds the first threshold, but is below a second threshold, and wherein detecting AF of the subject includes using: a low-PVC burden mode if the PVC event count is below the first threshold; and a high-PVC burden mode if the PVC event count meets or exceeds the first threshold, but is below the second threshold (e.g., [0067]-[0074]).

15. The method of claim 14, comprising: suspending AF detection if the PVC event count meets or exceeds the second threshold higher than the first threshold (e.g., [0067]-[0074]).

16. The method of claim 14, wherein detecting AF comprises detecting an AF episode in the first detection window using the received cardiac electrical information in the first detection window, and wherein, in the high-PVC burden mode, adjusting AF detection comprises removing detected PVC events from the detection window and detecting AF using the remaining cardiac electrical information in the first detection window (e.g., [0067]-[0074]).

17. The method of claim 16, wherein, in the high-PVC burden mode, adjusting AF detection comprises removing detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window (e.g., at step 328) (e.g., [0067]-[0074]).

18. A system, comprising: a signal receiver circuit configured to receive cardiac electrical information and premature ventricular contraction (PVC) information of a subject (e.g., via the disclosed microcontroller 60 and the confirmation event detector 63 which senses an intrinsic R-wave event, i.e. a PVC signal) {e.g., [0031], [0040], [0043]-[0046] & (Fig 2)}; and an assessment circuit (e.g., via the disclosed arrhythmia detector 62 directed associated with the confirmation event detector 63) configured to: detect atrial fibrillation (AF) of the subject using the received cardiac electrical information of the subject; determine a PVC state of the subject using a count of PVC events in a first detection window (e.g., element 208/218 at step 302). {e.g., [0046], [0049]-[0050] & (Figs 3 & 5)} including: if the PVC event count is below a first threshold, determine a low-PVC state; and if the PVC event count meets or exceeds the first threshold, determine a high-PVC state; and 
adjust the AF detection using the determined PVC state, including: detect AF of the subject using a low-PVC burden mode in the low-PVC state; and detect AF of the subject using a high-PVC burden mode in the high-PVC state, wherein an AF detection threshold is different in the high-PVC burden mode than in the low-PVC burden mode (e.g., [0067]-[0074]).

19. The system of claim 18, wherein the assessment circuit is configured to suspend atrial fibrillation detection if the PVC event count meets or exceeds a second threshold higher than the first threshold (e.g., [0067]-[0074]).

20. The system of claim 18, wherein the assessment circuit is configured to detect AF in the first detection window using the received cardiac electrical information in the first detection window, wherein, to adjust the AF detection in the high-PVC burden mode, the assessment circuit is configured to remove detected PVC events and cardiac electrical information from an interval at least one of preceding or proceeding the detected PVC events from the first detection window  (e.g., at step 328) (e.g., [0067]-[0074]).
	Bornzin et al. discloses the claimed invention having a system and a method comprising a signal receiver configured to receive cardiac electrical information and premature ventricular contraction (PVC) information and an assessment circuit configured to detect atrial fibrillation (AF) based on said cardiac electrical information except wherein said assessment circuit further uses one of multiple AF detection modes, including transitioning between different first and second AF detection modes of the multiple modes using the received PVC information.  Perschbacher et al. teaches that it is known to use systems and methods for detecting an arrhythmic event comprising the use of a confident-based arrhythmia detector(s) which indicates either high or low confidence indicators that an arrhythmic event has occurred based on one or more signal metrics, i.e. one or more detection thresholds. A second detector (e.g., elements 232 & 236) may be used to confirm said arrhythmic event after indication from a first process, i.e. a first AF detection mode, and first detector. If the confidence score of the detected arrhythmic event is a low score after the use of the first process and first detector then said score can be provided to a second process, i.e. a second AF detection mode, in which the second detector may not detect the same arrhythmic event that had been detected via the first process.  In this taught example the resulting confidence score may be presented to a clinician to provide input including overriding, and/or editing the detected arrhythmic event {e.g., [0065]-[0067], [0088]-[0090] & (Figs 2 & 6)}.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system and method as taught by Bornzin et al. with the use of more than one processes in order to determine the confidence score of an arrhythmic event as by Perschbacher et al., since such a modification would provide the system and method comprising a signal receiver configured to receive cardiac electrical information and premature ventricular contraction (PVC) information and an assessment circuit configured to detect atrial fibrillation (AF) based on said cardiac electrical information, wherein said assessment circuit further uses one of multiple AF detection modes, including transitioning between different first and second AF detection modes of the multiple modes using the received PVC information for providing the predictable results pertaining to utilizing an efficient arrhythmic detection and reporting system while storing and presenting the most relevant events {e.g., [0007], [0065]-[0067], [0088]-[0090] & (Figs 2 & 6)}.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792